Filed 9/30/15 P. v. Sypho CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                        STATE OF CALIFORNIA



THE PEOPLE,                                                           D067984

         Plaintiff and Respondent,

         v.                                                           (Super. Ct. Nos. SCD255848,
                                                                      SCD257666)
THEDFORD SYPHO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

David M. Szumowski, Judge. Affirmed.

         Steven J. Carroll, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.



         In case number SCD255848 (case one), Thedford Sypho pleaded guilty to

carrying a dirk or dagger and possessing methamphetamine. The trial court

suspended imposition of sentence and placed Sypho on probation for a period of

three years. In case number SCD257666 (case two), Sypho pleaded guilty to
resisting an executive officer. The plea provided Sypho credit for time served,

concurrent with the sentence imposed for a revocation of probation in case one.

       Sypho later appeared before the court for probation violations in both cases.

Sypho admitted that he failed to remain law-abiding and the trial court revoked

probation. The probation department recommended a two-year sentence in local

custody. In case two, the trial court reinstated probation on the condition that Sypho

serve 300 days in custody. He received credit for 111 days of actual custody and

110 days of Penal Code section 4019 custody. In case one, the court reinstated

probation on the condition that Sypho serve 365 days in custody. He received credit

for 204 days of actual custody. Sypho waived Penal Code section 4019 credits as an

alternative to the sentence recommended by probation. The trial court stayed all

fines, fees or costs in both cases. Sypho timely appealed both cases.

                                   DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende). We granted Sypho permission to file a brief on his own behalf. He has

not responded.

       Our review of the record pursuant to Wende, has disclosed no reasonably

arguable issues on appeal. Competent counsel has represented Sypho on this

appeal.



                                          2
                                  DISPOSITION

      The judgment is affirmed.



                                                MCINTYRE, J.

WE CONCUR:

NARES, Acting P. J.

MCDONALD, J.




                                      3